Title: To James Madison from Alexander James Dallas, 23 July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir,
23 July 1816.

Having considered the question, as to purchasing a Site for the Observatory, more attentively, I conclude that it would be deemed, probably, an extreme latitude of construction, to make an expensive purchase of lots, as an incident to the authority for a survey of the coast, which is a temporary work.  The objection does not arise to occupying lots already belonging to the public; and which would, at all times, be subject to the directions of Congress.  Under that impression, I will address Mr. Hassler upon the subject.
I have received a letter from Mr. Baker, complaining of a discrimination between British and American vessels, in the Port of New-York, as to pilotage, and fees, exacted under the State laws.  The draft of an answer is Submitted for your consideration, with the letter itself.  It Seems, however, to me that Subjects of this kind Should be discussed in the Department of State.
The Bank Subscriptions close tomorrow, and I will hasten to communicate the result, as soon as the materials are collected to ascertain it.  There is a general confidence, that the whole capital will be Subscribed.  Mr. Girard’s interest is at the maximum, 3000 Shares, or 300,000 Dollars.  He says, that he will take a much greater interest if it be necessary.  His name is Sometimes mentioned, as President of the Bank; but it is probable that he will support Mr. Jones, whose prospects become more favorable.  Except these gentlemen, I do not know a Republican; within your definition of fitness, who would be likely to succeed, or be willing to become a Candidate.
I trouble you with a case from Bermuda, because it Seems to be, in Some sort, anomalous.  The island is not within the exception of the Convention, as to the West-Indies; nor within the general provision, as to the British European dominions; but it is stated, that, by an Act of Parliament, vessels of the United States are permitted to go to, and trade at, Bermuda.  I am, Dear Sir, most respectfully & faithfully, Yr. obed Servt.

A. J. Dallas

